DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.

5.  The examiner questions whether this application should be filed as a DIVISIONAL (rather than a CONTINUATION) since the concepts read on the  NON-ELECTED claims found in the parent.
Below shows the parent application’s restriction where Group 1 was elected and Group 2 was non-elected/cancelled.   Group 1’s concepts are NOT found in this 
More specifically, the claims found in this instant application do NOT recite Group 1’s chronological ordering, network latency and transmitting according to the chronological list – rather, they recite Group 2’s concepts which were non-elected and therefore would make this filing a Divisional.
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-7 and 13-20, drawn to a system that sends content data to UE’s by ranking latency for a plurality of WBS’s and then ordering/ranking them into a chronilogical list starting with the WBS with the longest network latency and ending with the WBS with the shortest latency, then replicating the content onto each of the WBS’s and transmitting the content data according to the chronological list whereby the content is transmitting to each WBS using unicast transmissions , classified in H04L 12/18 (and 12/185, 45/16, 49/201) - (class 370, subclass 390 and 237. Also see Class 455, subclasses 450-453).
II.    Claims 8-12, drawn to a system that sends content data which is timestamped and then broadcasting the content to UE’s at a time provided in the timestamp, classified in H04L 47/18 (and 47/10) - (class 370, subclasses 231 and 235).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al US 9,049,406 and further in view of {Koat et al. US 2015/0067715 or Horner et al. US 2002/0112247 or Rozack US 2005/0125453}
As per claim 2, Meek et al (US 9,049,406) teaches a method comprising: 
receiving, at a transceiver of a wireless base station (WBS), a plurality of requests from a plurality of user equipment (UEs) for content (figures 1-4 show that the user can request audio/video content, figure 5 shows content selections such as football games, ABC Sports, AM radio, etc. and the ability to search for additional audio sources (and results of the seach).  NOTE that the WBS can be interpreted as the Communications Network #24 in figure 1.  See Figure 9 which shows wireless transmission to wireless audio/video receivers #204/#200); 
sending, with the transceiver to a commodity server via a core network of a cellular communications network, a request to subscribe to the content (figures 1-5 show that the requests/searches are sent to back-end content servers, such as radio, websites, podcasts (figure 5, #130).  Figure 1 shows video server #25, Figure 2 shows a database server #54, Figures 3-4 show an audio server – all of which can be interpreted as a content/commodity server)); 
receiving, at the transceiver, a transmission from the commodity server including at least a portion of the content from the commodity server (figures 1-6 show that the audio/video is sent to the network which passes it along to the user), the portion of the content including a timestamp (Figure 7 shows that audio #140 and video #22 are send with timestamps which are transmitted to the user device); and 
broadcasting, with the transceiver, the portion of the content to the plurality of Users (Figures 1-6 show that the content is sent/transmitted to the user)
but is silent on 
at a time provided in the timestamp; 
wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast.  
	At least Koat, Horner or Rozack teach the ability to use a start time (ie. timestamp) that is used to trigger when the program broadcast begin and is sent simultaneously to users in a single broadcast:
	a) At least Koat et al. US 2015/0067715 teaches a broadcast that can be delayed until a start time (which inherently implies it has a time stamp).   Thusly, the content can be downloaded to a local server and delayed until the program is to start.    Note further that this program is a “broadcast” which is inherently sent to multiple users simultaneously in a single broadcast (
[0112] If the broadcast has not yet begun the user is shown a countdown to the broadcast start time. As soon as the broadcast starts the viewer application will connect the user to the broadcast. 
[0113] If there is a delay in the broadcast start time, the user is notified and the viewer application connects the user to the broadcast as soon as it is available. 
 	The broadcast program can be similar to pay-per-view, which would have a start time whereupon it is broadcasted to multiple viewers simultaneously:
[0078] In some embodiments, the event scheduling server is operatively associated with a finance module in order to facilitate billing a client for use of the system. The financial module can be configured to generate invoices based on billing information from the event scheduling server and/or the CDN. In some embodiments the finance module is configured to process payment only. In some embodiments, the finance module may be specifically equipped to accommodate a variety of payment options including pre-payment, pay per use, pay per event or the like.

b) At least Horner et al. US 2002/0112247 teaches a method to deliver time-synchronized multimedia presentations over a network whereupon the start time can be specified, which requires a timestamp:
[0091] 3. StartTimeSpec 63--A start time specification 63 denotes when a broadcast or webcast Show begins.

	c) At least Rozack US 2005/0125453 teaches an administrative program that can support webcasts/broadcasts and the ability to provide a starting time for (at least) a live webcast, which requires a timestamp:
[0087] Another advantage of using LaunchCode is for the webcast provider is that the provider has greater control over the display, functionality, and content of a webcast than one would have with an ordinary hyperlink. This control could be administrative, such as, for example, de-activating a webcast if there is an unpaid bill, or functional, such as, for example, updating the starting time for a live webcast if the event unexpectedly starts later than scheduled.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Meek, such that at a time provided in the timestamp AND wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast, to provide the ability to use timestamps to efficiently transmit data/packets to UE’s/Users to keep them received data/packets in synchronization for optimized reception of the broadcast.






As per claim 3, the combo teaches claim 2, wherein receiving, at the transceiver, at least the portion of the content from the commodity server comprises: 
receiving a first packet of data comprising a first portion of the content and a first timestamp AND receiving a second packet of data comprising a second portion of the content and a second timestamp (Meed teaches the sending of audio/video data/packets with timestamps that can be “aligned” so that the user plays them in a correct fashion, ie. they are not delayed, out of syncm, etc..  Thusly, each packet is time-stamped and analyzed as to when it should be played (to keep things in sync)).  


As per claim 4, the combo teaches claim 3, wherein broadcasting the first portion to the plurality of UEs at a time provided in the timestamp comprises: 
broadcasting, with the transceiver, the first packet at a first time provided in the first timestamp AND broadcasting, with the transceiver, the second packet at a second time provided in the second timestamp (Meek teaches sending audio/video data/packets with timestamps while Koats/Horner/Rozack teach a start time (for a broadcast).   If the start time is delayed, then the packets sent will have different timestamps, so the above limitation is met if/when the first packet is sent but then the program is delayed and the second packet will have a second/different timestamp to document the program delay).  


As per claim 5, the combo teaches claim 4, further comprising: receiving, at the transceiver, a request for the content from a single UE; and 
sending, from the transceiver to a content server, a request to download the content directly from the content server (Meek allows for a single user (as depicted in his figures) who would request and download content data from the content server via the communications system as shown in his figures 1-6, ie. the user can receive content directly from an audio server, database, website, AM/FM radio, podcast, etc.).  


As per claim 6, the combo teaches claim 2, further comprising: 
receiving, at the transceiver, a termination request from each of the plurality of UE’s AND sending, with the transceiver to the commodity server, a request to unsubscribe from the content (The examiner notes that a UE/user who drops out of the program would inherently be unsubscribed/deleted from further content downloading.   If it is one UE/user or all of them (perhaps when the program ends), their content download will stop and they would be “unsubscribed”).  Thusly, this claim merely reads on a UE/user who stops/cancels the content download.


As per claim 7, the combo teaches claim 2, wherein the transmission comprises a unicast transmission (Meek teaches support for unicast, broadcast and multicast):
 (30)    FIG. 6 is a schematic illustrating synchronization of signals, according to more exemplary embodiments. Now that the user has selected an alternate audio source, the user's electronic device 20 may receive the video signal 22 and the separate audio signal 140. The video signal 22 may communicate from the video server 26 via the communications network 24. According to exemplary embodiments, the separate audio signal 140 communicates from a separate source, such as the audio server 86. The video signal 22 and/or the audio signal 140 may be unicast, multicast, or broadcast to the electronic device 20. The video signal 22 and the audio signal 140 may thus be separately received as separate streams of data.  (C7, L1-13)

  







Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al US 9,049,406 and {Koat et al. US 2015/0067715 or Horner et al. US 2002/0112247 or Rozack US 2005/0125453} and further in view of Goss US 7,330,693
As per claim 8, the combo teaches claim 2, but is silent on further comprising receiving a termination message subsequent to receiving the portion of the content.
The examiner notes it is it is well known to receive a terminaion message such as “your program has ended” or “you have dropped off the broadcast” or you may receive a message asking if you really want to drop off the broadcast, which reads on the claim.
At least Goss US 7,330,693 teaches that a user can terminate reception of a broadcast, whereupon it will cease to receive the broadcast (and possibly return to idle more or re-connect to another call/broadcast, etc.):
In step 632, reached when the broadcast has terminated, or when the user has requested to terminate reception of the broadcast, the WCD determines whether the user was involved in a call or another broadcast message at the time the most recent broadcast was received. If not, the WCD returns to an idle state at step 666. If, however, a previously-active call or broadcast message was saved and is available to be restored, the WCD executes step 634, in which the previous call or broadcast message is restored. The WCD then returns to an idle state at step 668.  
	Thusly, one skilled sees that a Design Choice exists as to HOW the termination will occur, if a message is sent OR asking if the user wishes to terminate OR notification of if/when the program ends, etc..   These are obvious to try modifications with predicatabel results being the outcome.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the comb, such that it further comprises receiving a termination message subsequent to receiving the portion of the content, to provide the ability to signal to the network that the UE/user has stopped receiving/listenting/watching the broadcast (and that they bandwidth can be released back to the network).
Claims 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al US 9,049,406 and {Koat et al. US 2015/0067715 or Horner et al. US 2002/0112247 or Rozack US 2005/0125453} and further in view of {Abramov et al. US 2008/0152030 or Griswold et al. US 2005/0114537 or LoGalbo et al. US 2006/0140186}
As per claim 9, the combo teaches claim 2, but is silent on wherein the WBS stores a broadcast algorithm and the broadcast algorithm causes one or more processors of the WBS to receive the portion of the content from the commodity server and broadcast the portion of the content to the plurality of UEs.  
The following, Abramov, Griswold or LoGalbo, teach a BTS/WBS having queueing capability for multicast/broadcast data that is sent to UE’s/users:
a) Abramov et al. US 2008/0152030 teaches queueing broadcast/multicast packets at a BTS/WBW/AP, which reads on the claim:
  [0096] In addition, the access point can maintain separate queues for multi-casting and for broad casting. Packets which are broad cast (intended to be received by all stations) are kept in a broad cast queue and the antenna system is configured to a position which provides the best overall transmission to all of the stations (e.g., the idle position) when that queue is transmitted. Multi-cast packets are packets intended for selected groups of stations. The antenna configuration for transmitting a multi-cast packet will preferably be one that maximizes the transmission quality for the group on intended recipients. Therefore, the antenna configuration for transmitting a multi-cast packet will depend upon the stations for which packet is intended.
b) Griswold et al. US 2005/0114537 teaches that the Access Point can batch and queue multicast and broadcast data, which reads on the claim:
[0022] In accordance with earlier solutions, since at least one station (station B) is in power-save mode, the Access Point 112 batches and queues all incoming multicast and broadcast packets
	c) LoGalbo et al. US 2006/0140186 teaches that the AP can 
 [0030] Embodiments of the invention use a multicast negative acknowledgment (NACK) message sent from a subscriber 2 to the AP 4 if the subscriber 2 determines that it has missed a voice frame, e.g. the subscriber did not receive a voice frame that it was expecting. As used herein, expecting means that the subscriber anticipates to receive multicast packets of a certain priority periodically. In an embodiment of the present invention, each access point has a number of queues from which the subscriber may receive multicast packets and each queue has a corresponding priority level.
[0037] FIG. 4 is a flowchart of an exemplary process for resending multicast packets. The process begins at step 410 with the beginning of a new beacon interval and the transmission of the CFP initiate signal. Broadcast and multicast packets are transmitted at steps 412 and 414, respectively. The AP 4 holds the multicast packets at step 416 and determines if a NACK message has been received at step 418 where the NACK message is received after the end of the CFP as shown in step 417. If a NACK message has been received, the AP 4 retransmits the relevant multicast packets (e.g., the multicast packets of the priority identified in the NACK, the multicast group identified in the NACK, etc.). The AP 4 continues awaiting NACK messages until the next beacon interval occurs as shown in step 422. Once the next beacon interval arrives, the AP 4 eliminates the multicast packets in step 424. The flow then proceeds to step 410 where the process is repeated. 
	Thusly, one skilled sees that the BTS/AP/WBS can include a queueing process to store any/all multicast and broadcast data which would be combined with Meek to support programs desired by the UE/user for listenting/viewing (queueing can be used to overcome network issues, such as congestion, where the data can be stored rather than lost).
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the WBS stores a broadcast algorithm and the broadcast algorithm causes one or more processors of the WBS to receive the portion of the content from the commodity server and broadcast the portion of the content to the plurality of UEs, to provide the ability to cache/store/queue data at the BTS/WBS/AP to offload that function from the content server and move the data closer to the user (for swifter downloading).


As per claim 10, the combo teaches claim 2, wherein the request includes at least one of a hyperlink or a session initiation protocol (SIP) message (Meek teaches in Figure 5 identification of various websites/hypelinks that would be used to connect to content, such as www.abcsports.com, www.espn.com, etc.)


As per claim 11, the combo teaches claim 10, wherein at least one of the hyperlink or the SIP message specifies at least one of live streaming for a particular channel, a podcast, or a simulcast of a sporting event (Meek teaches the user connecting to watch/listen to a game AND they can be found on a website, which is live streaming (see www.abcsports.com, www.espn.com which would broadcast a game).  


As per claim 12, Meek et al (US 9,049,406) teaches a system comprising: a wireless base station (WBS) comprising (See figure 9): 
one or more transceivers to send and receive one or more wireless transmissions (See Figure 9) AND and one or more processors in communication with at least the one or more transceivers and the memory, causes the one or more processors to (See Figure 9); 
receiving, at a transceiver of a wireless base station (WBS), a plurality of requests from a plurality of user equipment (UEs) for content (figures 1-4 show that the user can request audio/video content, figure 5 shows content selections such as football games, ABC Sports, AM radio, etc. and the ability to search for additional audio sources (and results of the seach).  NOTE that the WBS can be interpreted as the Communications Network #24 in figure 1.  See Figure 9 which shows wireless transmission to wireless audio/video receivers #204/#200); 
sending, with the transceiver to a commodity server via a core network of a cellular communications network, a request to subscribe to the content (figures 1-5 show that the requests/searches are sent to back-end content servers, such as radio, websites, podcasts (figure 5, #130).  Figure 1 shows video server #25, Figure 2 shows a database server #54, Figures 3-4 show an audio server – all of which can be interpreted as a content/commodity server)); 
receiving, at the transceiver, a transmission from the commodity server including at least a portion of the content from the commodity server (figures 1-6 show that the audio/video is sent to the network which passes it along to the user), the portion of the content including a timestamp (Figure 7 shows that audio #140 and video #22 are send with timestamps which are transmitted to the user device); and 
broadcasting, with the transceiver, the portion of the content to the plurality of Users (Figures 1-6 show that the content is sent/transmitted to the user)
but is silent on 
at a time provided in the timestamp; 
wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast;
memory storing a content-handling algorithm AND content-handling algorithm causes the one or more processors to.
	At least Koat, Horner or Rozack teach the ability to use a start time (ie. timestamp) that is used to trigger when the program broadcast begin and is sent simultaneously to users in a single broadcast:
	a) At least Koat et al. US 2015/0067715 teaches a broadcast that can be delayed until a start time (which inherently implies it has a time stamp).   Thusly, the content can be downloaded to a local server and delayed until the program is to start.    Note further that this program is a “broadcast” which is inherently sent to multiple users simultaneously in a single broadcast:
[0112] If the broadcast has not yet begun the user is shown a countdown to the broadcast start time. As soon as the broadcast starts the viewer application will connect the user to the broadcast. 
[0113] If there is a delay in the broadcast start time, the user is notified and the viewer application connects the user to the broadcast as soon as it is available. 
 	The broadcast program can be similar to pay-per-view, which would have a start time whereupon it is broadcasted to multiple viewers simultaneously:
[0078] In some embodiments, the event scheduling server is operatively associated with a finance module in order to facilitate billing a client for use of the system. The financial module can be configured to generate invoices based on billing information from the event scheduling server and/or the CDN. In some embodiments the finance module is configured to process payment only. In some embodiments, the finance module may be specifically equipped to accommodate a variety of payment options including pre-payment, pay per use, pay per event or the like.

b) At least Horner et al. US 2002/0112247 teaches a method to deliver time-synchronized multimedia presentations over a network whereupon the start time can be specified, which requires a timestamp:
[0091] 3. StartTimeSpec 63--A start time specification 63 denotes when a broadcast or webcast Show begins.
	c) At least Rozack US 2005/0125453 teaches an administrative program that can support webcasts/broadcasts and the ability to provide a starting time for (at least) a live webcast, which requires a timestamp:
[0087] Another advantage of using LaunchCode is for the webcast provider is that the provider has greater control over the display, functionality, and content of a webcast than one would have with an ordinary hyperlink. This control could be administrative, such as, for example, de-activating a webcast if there is an unpaid bill, or functional, such as, for example, updating the starting time for a live webcast if the event unexpectedly starts later than scheduled.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Meek, such that at a time provided in the timestamp AND wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast, to provide the ability to use timestamps to efficiently transmit data/packets to UE’s/Users to keep them received data/packets in synchronization for optimized reception of the broadcast.
Meek/{Koat, Horner or Rozack} are silent on ”memory storing a content-handling algorithm AND wherein the content-handling algorithm causes the one or more processors to”.
The following, Abramov, Griswold or LoGalbo, teach a BTS/WBS having queueing capability for multicast/broadcast data that is sent to UE’s/users:
a) Abramov et al. US 2008/0152030 teaches queueing broadcast/multicast packets at a BTS/WBW/AP, which reads on the claim:
  [0096] In addition, the access point can maintain separate queues for multi-casting and for broad casting. Packets which are broad cast (intended to be received by all stations) are kept in a broad cast queue and the antenna system is configured to a position which provides the best overall transmission to all of the stations (e.g., the idle position) when that queue is transmitted. Multi-cast packets are packets intended for selected groups of stations. The antenna configuration for transmitting a multi-cast packet will preferably be one that maximizes the transmission quality for the group on intended recipients. Therefore, the antenna configuration for transmitting a multi-cast packet will depend upon the stations for which packet is intended.
b) Griswold et al. US 2005/0114537 teaches that the Access Point can batch and queue multicast and broadcast data, which reads on the claim:
[0022] In accordance with earlier solutions, since at least one station (station B) is in power-save mode, the Access Point 112 batches and queues all incoming multicast and broadcast packets
	c) LoGalbo et al. US 2006/0140186 teaches that the AP can 
 [0030] Embodiments of the invention use a multicast negative acknowledgment (NACK) message sent from a subscriber 2 to the AP 4 if the subscriber 2 determines that it has missed a voice frame, e.g. the subscriber did not receive a voice frame that it was expecting. As used herein, expecting means that the subscriber anticipates to receive multicast packets of a certain priority periodically. In an embodiment of the present invention, each access point has a number of queues from which the subscriber may receive multicast packets and each queue has a corresponding priority level.
[0037] FIG. 4 is a flowchart of an exemplary process for resending multicast packets. The process begins at step 410 with the beginning of a new beacon interval and the transmission of the CFP initiate signal. Broadcast and multicast packets are transmitted at steps 412 and 414, respectively. The AP 4 holds the multicast packets at step 416 and determines if a NACK message has been received at step 418 where the NACK message is received after the end of the CFP as shown in step 417. If a NACK message has been received, the AP 4 retransmits the relevant multicast packets (e.g., the multicast packets of the priority identified in the NACK, the multicast group identified in the NACK, etc.). The AP 4 continues awaiting NACK messages until the next beacon interval occurs as shown in step 422. Once the next beacon interval arrives, the AP 4 eliminates the multicast packets in step 424. The flow then proceeds to step 410 where the process is repeated. 
	Thusly, one skilled sees that the BTS/AP/WBS can include a queueing process to store any/all multicast and broadcast data which would be combined with Meek to support programs desired by the UE/user for listenting/viewing (queueing can be used to overcome network issues, such as congestion, where the data can be stored rather than lost).
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it has memory storing a content-handling algorithm AND wherein the content-handling algorithm causes the one or more processors to (perform functions), to provide the ability to have content-handling (ie. queueing, storing, prioritization, etc.) located at the BTS/WBS/AP to offload those functions from the content server(s).


As per claim 13, the combo teaches claim 12, wherein receiving, at the one or more transceivers, at least the portion of the content from the commodity server comprises: 
receiving a first packet of data comprising a first portion of the content and a first timestamp AND receiving a second packet of data comprising a second portion of the content and a second timestamp (Meed teaches the sending of audio/video data/packets with timestamps that can be “aligned” so that the user plays them in a correct fashion, ie. they are not delayed, out of syncm, etc..  Thusly, each packet is time-stamped and analyzed as to when it should be played (to keep things in sync)).  



As per claim 14, the combo teaches claim 13, wherein broadcasting the first portion to the plurality of UEs at a time provided in the timestamp comprises: 
broadcasting, with the one/more transceivers, the first packet at a first time provided in the first timestamp AND broadcasting, with the one/more transceivers, the second packet at a second time provided in the second timestamp (Meek teaches sending audio/video data/packets with timestamps while Koats/Horner/Rozack teach a start time (for a broadcast).   If the start time is delayed, then the packets sent will have different timestamps, so the above limitation is met if/when the first packet is sent but then the program is delayed and the second packet will have a second/different timestamp to document the program delay).  


As per claim 15, the combo teaches claim 14, further comprising: receiving, at the one or more transceivers, a request for the content from a single UE; and 
sending, from the one/more transceivers to a content server, a request to download the content directly from the content server (Meek allows for a single user (as depicted in his figures) who would request and download content data from the content server via the communications system as shown in his figures 1-6, ie. the user can receive content directly from an audio server, database, website, AM/FM radio, podcast, etc.).  

As per claim 16, the combo teaches claim 12, further comprising: 
receiving, at the one/more transceivers, a termination request from each of the plurality of UE’s AND sending, with the one/more transceivers to the commodity server, a request to unsubscribe from the content (The examiner notes that a UE/user who drops out of the program would inherently be unsubscribed/deleted from further content downloading.   If it is one UE/user or all of them (perhaps when the program ends), their content download will stop and they would be “unsubscribed”).  Thusly, this claim merely reads on a UE/user who stops/cancels the content download.

As per claim 17, the combo teaches claim 12, wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast (See Meek who teaches sending information to one/more UE’s.   At least Koat, Horner or Rozack teach the ability to use a start time (ie. timestamp) that is used to trigger when the program broadcast begin and is sent simultaneously to users in a single broadcast).



As per claim 18, Meek et al (US 9,049,406) teaches a wireless base station (WBS) comprising: 
one or more transceivers to send and receive one or more wireless transmissions; AND one or more processors in communication with at least the one or more transceivers and the memory causes the one or more processors to (See figure 9): 
receiving, at a transceiver of a wireless base station (WBS), a plurality of requests from a plurality of user equipment (UEs) for content (figures 1-4 show that the user can request audio/video content, figure 5 shows content selections such as football games, ABC Sports, AM radio, etc. and the ability to search for additional audio sources (and results of the seach).  NOTE that the WBS can be interpreted as the Communications Network #24 in figure 1.  See Figure 9 which shows wireless transmission to wireless audio/video receivers #204/#200); 
sending, with the transceiver to a commodity server via a core network of a cellular communications network, a request to subscribe to the content (figures 1-5 show that the requests/searches are sent to back-end content servers, such as radio, websites, podcasts (figure 5, #130).  Figure 1 shows video server #25, Figure 2 shows a database server #54, Figures 3-4 show an audio server – all of which can be interpreted as a content/commodity server)); 
receiving, at the transceiver, a transmission from the commodity server including at least a portion of the content from the commodity server (figures 1-6 show that the audio/video is sent to the network which passes it along to the user), the portion of the content including a timestamp (Figure 7 shows that audio #140 and video #22 are send with timestamps which are transmitted to the user device); and 
broadcasting, with the transceiver, the portion of the content to the plurality of Users (Figures 1-6 show that the content is sent/transmitted to the user)
but is silent on 
at a time provided in the timestamp; 
wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast;
memory storing a content-handling algorithm;
	At least Koat, Horner or Rozack teach the ability to use a start time (ie. timestamp) that is used to trigger when the program broadcast begin and is sent simultaneously to users in a single broadcast:
	a) At least Koat et al. US 2015/0067715 teaches a broadcast that can be delayed until a start time (which inherently implies it has a time stamp).   Thusly, the content can be downloaded to a local server and delayed until the program is to start.    Note further that this program is a “broadcast” which is inherently sent to multiple users simultaneously in a single broadcast:
[0112] If the broadcast has not yet begun the user is shown a countdown to the broadcast start time. As soon as the broadcast starts the viewer application will connect the user to the broadcast. 
[0113] If there is a delay in the broadcast start time, the user is notified and the viewer application connects the user to the broadcast as soon as it is available. 
 	The broadcast program can be similar to pay-per-view, which would have a start time whereupon it is broadcasted to multiple viewers simultaneously:
[0078] In some embodiments, the event scheduling server is operatively associated with a finance module in order to facilitate billing a client for use of the system. The financial module can be configured to generate invoices based on billing information from the event scheduling server and/or the CDN. In some embodiments the finance module is configured to process payment only. In some embodiments, the finance module may be specifically equipped to accommodate a variety of payment options including pre-payment, pay per use, pay per event or the like.

b) At least Horner et al. US 2002/0112247 teaches a method to deliver time-synchronized multimedia presentations over a network whereupon the start time can be specified, which requires a timestamp:
[0091] 3. StartTimeSpec 63--A start time specification 63 denotes when a broadcast or webcast Show begins.

	c) At least Rozack US 2005/0125453 teaches an administrative program that can support webcasts/broadcasts and the ability to provide a starting time for (at least) a live webcast, which requires a timestamp:
[0087] Another advantage of using LaunchCode is for the webcast provider is that the provider has greater control over the display, functionality, and content of a webcast than one would have with an ordinary hyperlink. This control could be administrative, such as, for example, de-activating a webcast if there is an unpaid bill, or functional, such as, for example, updating the starting time for a live webcast if the event unexpectedly starts later than scheduled.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Meek, such that at a time provided in the timestamp AND wherein the content is transmitted to the plurality of UEs simultaneously in a single broadcast, to provide the ability to use timestamps to efficiently transmit data/packets to UE’s/Users to keep them received data/packets in synchronization for optimized reception of the broadcast.
Meek/{Koat, Horner or Rozack} are silent on ” memory storing a content-handling algorithm”.
The following, Abramov, Griswold or LoGalbo, teach a BTS/WBS having queueing capability for multicast/broadcast data that is sent to UE’s/users:
a) Abramov et al. US 2008/0152030 teaches queueing broadcast/multicast packets at a BTS/WBW/AP, which reads on the claim:
  [0096] In addition, the access point can maintain separate queues for multi-casting and for broad casting. Packets which are broad cast (intended to be received by all stations) are kept in a broad cast queue and the antenna system is configured to a position which provides the best overall transmission to all of the stations (e.g., the idle position) when that queue is transmitted. Multi-cast packets are packets intended for selected groups of stations. The antenna configuration for transmitting a multi-cast packet will preferably be one that maximizes the transmission quality for the group on intended recipients. Therefore, the antenna configuration for transmitting a multi-cast packet will depend upon the stations for which packet is intended.
b) Griswold et al. US 2005/0114537 teaches that the Access Point can batch and queue multicast and broadcast data, which reads on the claim:
[0022] In accordance with earlier solutions, since at least one station (station B) is in power-save mode, the Access Point 112 batches and queues all incoming multicast and broadcast packets
	c) LoGalbo et al. US 2006/0140186 teaches that the AP can 
 [0030] Embodiments of the invention use a multicast negative acknowledgment (NACK) message sent from a subscriber 2 to the AP 4 if the subscriber 2 determines that it has missed a voice frame, e.g. the subscriber did not receive a voice frame that it was expecting. As used herein, expecting means that the subscriber anticipates to receive multicast packets of a certain priority periodically. In an embodiment of the present invention, each access point has a number of queues from which the subscriber may receive multicast packets and each queue has a corresponding priority level.
[0037] FIG. 4 is a flowchart of an exemplary process for resending multicast packets. The process begins at step 410 with the beginning of a new beacon interval and the transmission of the CFP initiate signal. Broadcast and multicast packets are transmitted at steps 412 and 414, respectively. The AP 4 holds the multicast packets at step 416 and determines if a NACK message has been received at step 418 where the NACK message is received after the end of the CFP as shown in step 417. If a NACK message has been received, the AP 4 retransmits the relevant multicast packets (e.g., the multicast packets of the priority identified in the NACK, the multicast group identified in the NACK, etc.). The AP 4 continues awaiting NACK messages until the next beacon interval occurs as shown in step 422. Once the next beacon interval arrives, the AP 4 eliminates the multicast packets in step 424. The flow then proceeds to step 410 where the process is repeated. 
	Thusly, one skilled sees that the BTS/AP/WBS can include a queueing process to store any/all multicast and broadcast data which would be combined with Meek to support programs desired by the UE/user for listenting/viewing (queueing can be used to overcome network issues, such as congestion, where the data can be stored rather than lost).
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it has memory storing a content-handling algorithm, to provide the ability to have content-handling (ie. queueing, storing, prioritization, etc.) located at the BTS/WBS/AP to offload those functions from the content server(s).



As per claim 19, the combo teaches claim 18, wherein receiving, at the one or more transceivers, at least the portion of the content from the commodity server comprises: 
receive a first packet of data comprising a first portion of the content and a first timestamp AND receive a second packet of data comprising a second portion of the content and a second timestamp (Meed teaches the sending of audio/video data/packets with timestamps that can be “aligned” so that the user plays them in a correct fashion, ie. they are not delayed, out of syncm, etc..  Thusly, each packet is time-stamped and analyzed as to when it should be played (to keep things in sync)).  

As per claim 20, the combo teaches claim 19, wherein broadcasting the first portion to the plurality of UEs at a time provided in the timestamp comprises: 
broadcasting, with the one/more transceivers, the first packet at a first time provided in the first timestamp AND broadcasting, with the one/more transceivers, the second packet at a second time provided in the second timestamp (Meek teaches sending audio/video data/packets with timestamps while Koats/Horner/Rozack teach a start time (for a broadcast).   If the start time is delayed, then the packets sent will have different timestamps, so the above limitation is met if/when the first packet is sent but then the program is delayed and the second packet will have a second/different timestamp to document the program delay).  

As per claim 21, the combo teaches claim 20, further comprising: receiving, at the one or more transceivers, a request for the content from a single UE; and 
sending, from the one/more transceivers to a content server, a request to download the content directly from the content server (Meek allows for a single user (as depicted in his figures) who would request and download content data from the content server via the communications system as shown in his figures 1-6, ie. the user can receive content directly from an audio server, database, website, AM/FM radio, podcast, etc.).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9237324  Playback synchronization
US 20150271234  MANIFEST RE-ASSEMBLER FOR A STREAMING VIDEO CHANNEL
US 20040225728  Network and communications system for streaming media applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414